                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  MAGGIE J., by and through her parents,        :                CIVIL ACTION
  RICHARD J. and KIM J.,                        :
                Plaintiffs,                     :
                                                :
                       v.                       :
                                                :                No. 20-2782
  DONEGAL SCHOOL DISTRICT,                      :
            Defendant.                          :

                                 MEMORANDUM OPINION

TIMOTHY R. RICE                                                            June 30, 2021
U.S. MAGISTRATE JUDGE

       An Administrative Hearing Officer rejected Plaintiffs’ claims that Defendant Donegal

School District (“Donegal”) failed to provide a free appropriate public education (“FAPE”) to

Plaintiff Maggie J. for the school years 2015-19. Hearing Officer Opinion (“H.O. Op.”) at 38.

Plaintiffs argue the Hearing Officer erred, and that Donegal owes compensatory education for all

four years in which Maggie was enrolled in Donegal School District due to procedural and

substantive violations of the Individuals with Disabilities Education Act, (“IDEA”), 20 U.S.C. §

1400, et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (“Section 504”). Pl. Br.

(doc. 11) at 42-49. I disagree, and affirm the Hearing Officer’s denial.

       Donegal and Maggie’s parents have had “different views” of Maggie’s behavior and

academic achievements from her start with the district. N.T. 2/26/2020 at 1932. Informed by

her experience with Maggie’s older siblings, Maggie’s mother viewed even “benign” acts of

noncompliance by Maggie as potentially escalating into destructive behavior that could hurt

others and require hospitalization. Id. at 1750-51, 1854. She started to request special education
services for Maggie in September of Maggie’s kindergarten year. S54 1 at 1. Donegal evaluated

Maggie and provided her speech and occupational therapy during kindergarten, but her “fidgety

and distracted” behavior, S9 at 2, did not stand out among the kindergarteners and was not found

to warrant intervention. N.T. 9/24/2019 at 267; see also S54 at 45 (August 2017 email from

principal to second grade teacher warning that “last year had its moments, but we did not feel it

was as intense as the family would like us to believe.”).

       Nevertheless, Donegal continued to work with and accommodate her parents’ requests.

Maggie’s first grade teacher charted her behavior on a daily basis, and agreed to email reports to

Maggie’s mother on an almost-daily basis even though Maggie’s first grade Individual Education

Plan (IEP) did not require it. P13. After behavioral goals were included in Maggie’s IEP, her

second and third grade teachers charted Maggie’s behavior in 20- and 30-minute increments,

sharing this information with her parents in real time. 2 P61, P75. Donegal enforced her parents’

rules at school even when those rules made educating Maggie more difficult. P61 at 1; S54 at

16, 34, 50. Maggie’s parents, however, continued to demand more intensive interventions,

including removing Maggie from the regular learning classroom entirely and retaining her in first

grade. S54 at 28, P59 at 2.

       Whether due to the advocacy of her parents or the rigor of Donegal’s interventions,

Maggie continued to make meaningful academic and behavioral progress throughout her years in

the district. S-30; N.T. 1/15/2020 at 1639. Even if Maggie’s parents are correct that she could



1
        The record in this case is comprised of a limited number of legal communications, the
Hearing Officer’s Opinion, and exhibits submitted to the Hearing Officer by Donegal and
Maggie’s parents. Donegal’s exhibits are marked with the prefix “S” and Maggie’s parents’
exhibits are marked with the prefix “P.”
2
        The Hearing Officer observed that “that torrent of information was draining on both
parties and prompted some amount of perseveration on smaller incidents.” H.O. Op. at 27.
                                                 2
have achieved more progress if Donegal had done more, the record does not show she was

denied FAPE. Instead, it shows she was offered “an educational program reasonably calculated

to enable [her] to make progress appropriate in light of [her] circumstances.” Endrew F. ex rel.

Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001, (2017). I affirm the Hearing

Officer’s decision.

STANDARD OF REVIEW

       I review IDEA Hearing Officer decisions using a “modified de novo” standard, which

requires me to give factual determinations “due weight.” S.H. v. State-Operated Sch. Dist. of

City of Newark, 336 F.3d 260, 269-70 (3d Cir. 2003). This means the factual determinations are

deemed prima facie correct, and credibility determinations based on live testimony are accepted

unless nontestimonial extrinsic evidence justifies a contrary conclusion. D.K. v. Abington Sch.

Dist., 696 F.3d 233, 243 (3d Cir. 2012); see also M.G. v. N. Hunterdon-Voorhees Reg’l High

Sch. Dist. Bd. of Educ., 778 F. App’x 107, 110 (3d Cir. 2019) (the party challenging the Hearing

Officer’s decision must overcome the “presumption that the Hearing Officer’s findings were

correct”). I review conclusions of law de novo. In re Educ. Assignment of Joseph R., 318 F.

App’x 113, 118 (3d Cir. 2009). “[S]tatute of limitations claims . . . are subject to plenary review

as conclusions of law.” P.P. ex rel. Michael P. v. W. Chester Area Sch. Dist., 585 F.3d 727, 734

(3d Cir. 2009).

FACTS

       Maggie was two and a half when she and her three biological siblings were adopted

together following separate foster placements. N.T. 2/6/2020 at 1750-51. All four children had

been removed from the care of their biological mother two years earlier for neglect. Id. at 1751.

Maggie’s parents attribute many of her behavioral and development difficulties to this early



                                                 3
trauma. Id. at 1916.

       Maggie’s parents contacted administrators at Donegal Primary School before Maggie

started kindergarten in 2015, requesting inclusion in the full-day kindergarten program. Id. at

1757. Although Maggie had received early intervention services from ages two to three, S9 at 1,

then-principal Dana Blair told Maggie’s mother that Maggie was on the “borderline” for

qualifying for the full-day program. N.T. 2/6/2020 at 1757-58, 1761. Maggie was ultimately not

included when the limited number of full-day spots went to other children deemed needier by the

district. N.T. 9/24/2019 at 5.

       Maggie’s mother continued to advocate for additional instruction and services, S-54 at 1,

and in December 2015 formally requested evaluation for speech, processing disorder, general IQ

testing, and an adaptive behavior assessment. S-6 at 1. Maggie’s mother explained that she

specifically requested an adaptive behavior assessment because such an assessment had helped

Maggie’s older sister. N.T. 2/6/2020 at 1764. In her contribution to the evaluation, however, she

noted only that Maggie’s medical and mental health history were “unremarkable.” Id. at 1851.

       Maggie’s evaluation was conducted by Kathryn Parker, then a school psychology intern,

and it included testing, teacher and parent reports, and classroom observation. S-9. Maggie’s

Full Scale IQ (“FSIQ”) of 78 was on the “borderline” of intellectual disability, but the report

noted “her performance should be interpreted with extreme caution as her impulsivity and high

activity level likely contributed to her overall performance, thus rendering her scores under-

representative of her actual ability.” Id. at 8. Although Maggie’s “classroom performance [was]

. . . well below kindergarten curricula,” the evaluation did not demonstrate a specific learning

disability because her “achievement [was] commensurate with and higher than her ability given

her IQ score.” Id. at 8-11.



                                                 4
       Similarly, although Maggie was “fidgety and distracted” in the classroom and her teacher

requested that she have small group instruction with more time and fewer distractions, during the

classroom observation she did not disrupt those around her, was pleasant with her peers and

teacher, and generally did not show “clinically significant levels of social, emotional, or

behavioral difficulties with the school setting, which would typically be seen in children

diagnosed with an Emotional Disturbance.” Id. at 2, 12. Both Kathryn Parker and her then-

supervisor, Drew Hunter, testified that distractibility and difficulty following directions are

common behaviors for Kindergarten students. N.T. 9/24/2019 at 267, 282-83, N.T. 11/11/2019

at 498, 501, 507. Dr. Hunter testified that there is controversy over reaching an Attention Deficit

and Hyperactivity Disorder (“ADHD”) diagnosis in children younger than six years old because

these behaviors are so common. N.T. 11/11/2019 at 496.

       Because Maggie qualified for speech and language services based on her expressive

language skills, Donegal created a “speech only” Individualized Education Plan (“IEP”) for her

in March 2016. 3 No other special instructional services were included based on Parker’s

evaluation. S54 at 8. Donegal also determined that Maggie did not qualify for “extended service

year” instruction (“ESY”), i.e. additional instructional services over the summer, noting there

were no reports from her parents “regarding negative changes in adaptive behaviors or in other




3
        The Hearing Officer accurately noted Donegal misapplied the IDEA statute by
categorizing Maggie’s IEP as “speech only” and limiting the services available to her on that
basis. H.O. Op. at 16 (“There is no such thing as a ‘speech only’ IEP.”). Although speech is a
category under which a child can qualify for special education services, 20 U.S.C. §
1401(3)(A)(i), once a student has qualified for services under any category, that student is
entitled to whatever services are required to access a FAPE, id. § 1414(d). The Hearing Officer
also accurately noted that it is possible for a school district to provide FAPE even while it
procedurally violates the IDEA statute. H.O. Op. at 18; but see Endrew F., 137 S. Ct. at 1000
(“the procedures are there for a reason, and their focus provides insight into what it means, for
purposes of the FAPE definition, to ‘meet the unique needs’ of a child with a disability”).
                                                  5
skill areas.” S-10 at 1. Maggie’s mother agreed with this assessment and knew she had the right

to challenge the assessment at a due process hearing. N.T. 2/6/2020 at 1852, 1857.

       In April 2016, Maggie’s parents began having her privately assessed for ADHD. S54 at

9-10, P6 at 1. In April and May 2016, Maggie’s parents received two emails from her

kindergarten teacher letting them know Maggie had used a bad word in the library and ripped a

library book. P7 at 1-2. In May 2016, a private psychological assessment recommended: (1)

parent-child interaction therapy; (2) no medications; (3) increased community activities; and (4)

updating her psychological evaluation in the future. P9 at 8-9. Maggie’s kindergarten report

card showed she had “met expectations” in most areas, although her skills were still “improving”

in others. S51 at 1.

       By August 2016, Maggie had been diagnosed with Reactive Attachment Disorder

(“RAD”) and Oppositional Defiant Disorder (“ODD”), and her providers were still considering

diagnoses of separation anxiety disorder and ADHD. S15 at 1, S16 at 1. When Maggie’s mother

submitted documentation of Maggie’s RAD diagnosis to Dana Blair, who had moved from the

position of principal to Special Education Director, Blair told Maggie’s mother that RAD was

“not a school diagnosis.” P11 at 1. Maggie’s mother suggested placing Maggie in an emotional

support classroom in August 2016, but Maggie’s first grade teacher did not think Maggie needed

that level of intervention. S54 at 11. Donegal had a policy of requiring students to try three

“tiers” of interventions in both academic and behavioral areas before evaluating them for special

education services or adding new services to their IEPs. N.T. 9/24/2019 at 121.

       Maggie’s first grade teacher and mother were in almost daily contact over email, with her

teacher reporting the details of Maggie’s in-school behavior and her mother following up with

consequences at home. See, e.g., P13 at 2 (September 8, 2016 emails regarding a paper clip



                                                 6
Maggie brought home that did not belong to her), S54 at 13 (September 9, 2016 emails regarding

Maggie throwing away her backpack and her mom’s request that she bear the natural

consequences of this action), P13 at 4 (September 14, 2016 emails about negative behaviors and

mother’s request to receive behavior emails earlier in the day so that she can structure

consequences for Maggie the same afternoon as the behavior). By mid-September 2016,

Donegal had included Maggie in additional small-group and individual programming with the

guidance counselor, although these “tiered” interventions were not part of her IEP. P15 at 1;

N.T. 1/15/2020 at 1740. By early October 2016, Maggie’s mother and teacher were discussing

whether and how to obtain a therapeutic support services (“TSS”) aide to help Maggie in school.

P16 at 2, S54 at 17-18.

       By late October 2016, Maggie’s behavior was beginning to warrant not just redirection

but discipline, S5 at 4, and by early November 2016 the new principal, Chris Miller, was notified

about Maggie’s behavior when she was disciplined for eating out of a trash can, S54 at 19, S55 at

5, P18 at 1, P19 at 1. At this point, Maggie’s teacher was formally tracking her behavior

throughout the day and the incidents warranting discipline were increasing. P19 at 3 (teacher

was filling out behavior tracking sheet); see also, e.g., S55 at 6 (November 9, 2016 discipline

notice for yelling), S55 at 7 (December 13, 2016 discipline notice for taking off shoes and socks

and wandering down the hall), S55 at 8 (December 14, 2016 discipline notice for standing on a

chair, eating soap, and disrupting class). Maggie’s behavior was escalating outside of school as

well. See, e.g., P17 at 10 (November 16, 2016 email from Maggie’s mother informing teacher of

a bad therapy session where Maggie ripped up papers), S54 at 22-23 (December 4, 2016 email

from Maggie’s mother informing teacher that Maggie had run away from the babysitter over the

weekend and been brought home by police). In December 2016, Maggie was formally evaluated



                                                 7
for a TSS aide and also began family-based therapy. P24 at 1.

       Over the 2016-17 Christmas break, Maggie’s medications were adjusted. S54 at 27. In

January 2017, Maggie’s mother was surprised to learn that Maggie was participating in small

group and one-on-one work with the school guidance counselor, but the guidance counselor

answered her questions about the work, including the specific social and behavioral skills being

addressed. S54 at 26. Maggie’s mother let Donegal know that their family therapist had

recommended Maggie receive hugs only from her parents as part of her RAD treatment and

requested staff to refrain from hugging Maggie. P26 at 1. On January 27, 2017, Maggie’s

mother met with her teacher and the guidance counselor. S54 at 27. She shared information

regarding Maggie’s treatments, notified them that Maggie would have a TSS aide beginning in

February, and requested that Donegal retain Maggie in first grade. Id. Maggie’s teacher and

guidance counselor refused to commit to retention and noted that Maggie had begun to receive

Tier 3 services, i.e. the most intensive support available without an IEP, only on January 24,

2017. Id.

       Maggie’s parents refused to sign a March 3, 2017 Notice of Recommended Educational

Placement (“NOREP”) that would have continued to provide only the lowest level (“itinerant”)

of speech and language support. S19 at 2-3. Instead, they requested a meeting to discuss

whether Maggie should: (1) be categorized as having an “emotional disturbance” based on her

mental health diagnoses; (2) have specially designed instruction (“SDI”); (3) go to summer

school; or (4) be retained in first grade. S54 at 28. Internal emails show that neither Maggie’s

teacher nor her principal thought her academic progress was limited enough to warrant retention.

P31 at 1, S54 at 28.

       On March 23, 2017, another “speech only” IEP that did not provide ESY services was



                                                 8
put in place for Maggie. S21 at 15-16. It also did not include a Positive Behavior Support Plan

(“PBSP”) due to Donegal’s erroneous position that behavioral supports could not be put in place

without a formal re-evaluation that would move Maggie’s IEP from the “speech only” to the

“emotional disturbance” category; although the re-evaluation to potentially re-categorize her was

taking place at that time, it had not been completed by the March 2017 meeting. P33 at 2; P38 at

1. Nonetheless, Maggie’s IEP team put in place a tiered behavior plan that consisted of specific

goals, data collection, and activities. P36 at 1; see also N.T. 1/15/2020 (testimony from the

Donegal Primary School Principal that “tier 3” behavioral interventions, although still short of

IDEA services, require formal plans). The tiered behavior plan required Maggie’s first grade

teacher and TSS aide to tally her misbehaviors throughout the day and assign her red, yellow, or

green stickers depending on the number of tallies at the end of the day. P36 at 1. Although

Maggie obtained a TSS aide as a medical benefit, rather than through Donegal, Maggie’s teacher

coordinated with the TSS and Maggie’s private therapist to ensure that Maggie was receiving

consistent behavioral support. P39 at 4 (April 7, 2017 emails reflecting coordination).

       On March 24, 2017, Maggie’s first grade teacher was forced to clear the other students

from her classroom when a series of Maggie’s noncompliant behaviors escalated into a conflict

with her TSS and a tantrum that included her chewing on electrical wires and destroying

classmates’ projects. S54 at 31, S55 at 10. Todd Travitz, Donegal’s special education

consultant, responded to a hypothetical inquiry from one of Maggie’s teachers about a student

with Maggie’s behavior by noting that students “should really work through a tiered behavior

intervention system unless those behaviors are so bad that they can’t be controlled to the point of

sending the student home on a daily basis.” P33 at 2. Mr. Travitz then guessed that the student

in question was Maggie and noted that the Director of Special Education had already sent a



                                                 9
“permission to evaluate” (“PTE”) form to Maggie’s parents so she could be assessed in

anticipation of creating a PBSP, the formal plan for behavioral interventions included in IEPs.

P33 at 2, 4; see also 20 U.S.C. § 1414(d)(3)(B)(i).

       Maggie’s negative behaviors continued throughout April and May 2017, both at school

and at home. See, e.g., S55 at 13 (April 24 2017 discipline for making a fist at other students

and hurting a friend while being unsafe with chairs), S54 at 40 (May 4, 2017 email from mom

that Maggie was almost hospitalized for behavior the previous evening except that the hospital

had no room for additional admissions). On May 16, 2017, Maggie’s re-evaluation report was

finalized and she was found to meet “the eligibility criteria for emotional disturbance.” S23 at

19. She was also found to have mastered all the speech goals in her prior IEPs. S23.

       Maggie’s IEP was not revised to include a PBSP that spring because, on May 19, 2017,

Maggie entered into a partial hospitalization program, 4 and her mother let the school know not to

expect her back for the balance of the year. S54 at 41. Maggie’s first grade report card was

worse than her Kindergarten report card, but still showed she had “met expectations” in many

academic areas. S51 at 3. Maggie’s IEP team agreed to wait to revise her IEP in response to the

re-evaluation report the following year, when it could be designed by the second grade team who

would be responsible for its implementation. P47 at 1.

       For second grade, Maggie was assigned a teacher scheduled for maternity leave during

the first half of the year. S54 at 46. The principal refused to change this assignment even though




4
        There is some indication in the record that Donegal staff were delaying producing
Maggie’s report in an effort to avoid revising her IEP that school year. P42 at 2 (4/28/2017
email from Drew Hunter to Todd Travitz noting that he “might as well wait until closer to the
18th so we don’t have to deal with this this year”). These efforts did not deprive Maggie of
FAPE because of her unexpected hospitalization but could certainly have warranted
compensatory education if she had not.
                                                10
Maggie’s mother objected, stating it would likely cause behavioral problems due to Maggie’s

difficulties with transitions. S54 at 45. He testified that he felt so strongly this particular teacher

would be the best fit for Maggie that any transition difficulties would be worthwhile. N.T.

1/15/2020 at 1732. Maggie’s revised second grade IEP required her teacher to track her behavior

every 20 minutes with respect to: (1) noncompliance (e.g. not raising her hand before calling out,

or not following directions); (2) keeping her hands/feet to herself; (3) using only kind words; and

(4) staying in her assigned area. S28 at 10. Although her speech therapy was discontinued, the

speech therapist continued to provide quarterly half-hour consultations with Maggie’s teacher

throughout the year to advise on how to undertake any necessary learning supports in this area in

the general classroom. S25 at 7. Maggie visited the support classroom for three behavior check-

ins daily as well as to receive small group instruction daily for 30 minutes in writing and 20

minutes in math. S54 at 49. Maggie was also permitted to utilize the learning support room

when necessary for de-escalation. Id.

       Unfortunately, only two days after this plan was put in place, Maggie was again

hospitalized. S54 at 48. When she returned to school a little over 10 days later, her mother

requested that she be put full-time into the support classroom, at least for the transition period.

Id. at 50-51. Donegal declined, explaining that her new PBSP had appeared sufficient during the

two days before her hospitalization. Id. at 50.

       On September 28, 2017, Maggie began mental health treatment with Pennsylvania

Counseling Services (“PCS”). Her initial PCS evaluation noted that her behaviors were better at

school than at home, and that she was using the “Zones of Regulation” program to identify and

manage her emotions. S44 at 5-7. During the rest of that calendar year, Maggie’s second grade

teacher charted her behavior and shared those charts with her mother. P61. In October,



                                                  11
Maggie’s medications were adjusted, P62 at 3, and her occupational therapist noted the effect of

her emotions on her handwriting, P63 at 1. By December 11, 2017, Maggie’s teacher noted in an

email to her mother that Maggie had begun to display remorse and even self-correct disruptive

behaviors. P61 at 100.

       In January 2018, Maggie’s assigned second grade teacher returned from maternity leave

and took over completing Maggie’s behavior charts. P61 at 129. A January 28, 2018, PCS

evaluation noted that Maggie’s in-school noncompliant behaviors were now similar to her peers,

and that she was able to correct her behaviors with prompting, even though her behavior tended

to be worse in the afternoons, especially at home after school. S44 at 5; see, e.g., P61 at 122

(Maggie’s January 10, 2018 behavior chart notes only a “few instances of calling out”).

       In February 2018, Maggie’s mother inquired about several missing behavior charts, and

her teacher conceded they had not been maintained when she had been absent for two days and

that she had not been able to locate two others days’ charts. P67 at 24. Maggie’s mother

testified that she doubted the accuracy of the behavior charts. N.T. 2/26/2020 at 1820. In

March, Maggie missed the first part of an assembly her parents attended when she failed to

follow the rest of her class into the auditorium. P67 at 46. In April 2018, Maggie’s mother

complained to her teacher that several mornings were filled in on behavior charts even though

Maggie had arrived late on those days. Id. at 63. Maggie’s teacher explained that she was filling

in the charts at lunch and at the end of the day and that those notations reflected Maggie’s

behavior from the start of her school day. Id.

       In June 2018, Maggie began to undergo an Independent Educational Evaluation (“IEE”)

that included in-school observation and testing. S30. When Maggie’s IEP progress was

evaluated that month, she was found to have made excellent progress in the first and third



                                                 12
quarters with her writing and to have “mastered” her writing goal in the fourth quarter. P69 at 1.

For her “following directions” goal, she was rated as “progressing” for the first three quarters

and “making excellent progress” in the fourth quarter. Id. at 4. With respect to keeping her

hands and feet to herself, using kind words, and staying in her assigned areas, she was found to

have made excellent progress in the first quarter and to have “mastered” those skills in the other

three quarters. Id. at 7, 10, 13. Her second grade report card showed that she had “met

expectations” in most areas, including “school-wide behavior,” that most of her “progressing”

ratings were in math, and that her only “needs improvement” rating was in math. P70 at 1.

       A June 2018 PCS evaluation noted that Maggie had “increased her compliance at school

and home significantly during the school year,” although she still struggled with transitions, and

had gradually gotten rid of her TSS aide at school because “Maggie did not respond to the TSS at

school.” S31 at 4. Her July 2018 PCS treatment plan included specific goals for increasing her

compliant behavior and incorporated incentives and monitoring from her school behavior chart.

Id. at 2-3. Under cross-examination, Maggie’s mother conceded that she agreed with PCS’s

assessment of Maggie’s progress during second grade, but attributed the improvement to private

neurofeedback the family had provided, not her IEP. N.T. 2/6/2020 at 1904.

       In August 2018, Maggie transitioned from Donegal Primary School, which runs through

second grade, into Donegal Intermediate School, which includes third through sixth grades. N.T.

12/13/2019 at 1305. Maggie’s parents also received the completed IEE report, which included

observations from Maggie’s June 2018 classroom. S30. The evaluator recommended: (1) two

periods of special education support daily; (2) updating Maggie’s IEP in September; (3) daily

check-ins from the learning support teacher; (4) continuing family mental health services; (5)

utilizing graphic organizers and engaging instruction; (6) teaching with “before, during, and after



                                                13
activities”; and (7) employing ADHD strategies that include preferential seating, “cueing,”

reinforcement of on-task behavior, a daily behavior checklist and reward system, assistance with

structuring and organization of tasks, reasonable breaks as needed, and frequent and consistent

communication between home and school. S30 at 31-35. The IEE also included information for

Maggie’s teachers regarding RAD, anxiety disorders, listening comprehension strategies, and

ADHD strategies. Id.

       The IEP team met in September 2018, and Maggie’s new IEP included: (1) continued

behavior charting and frequent feedback regarding her success with self-regulation; (2) self-

monitoring strategies to increase her awareness and independent behavior monitoring; (3)

frequent review of the classroom behavioral expectations and visual reminders of those

expectations in close proximity to Maggie; and (4) noise canceling headphones for independent

work. S40 at 6-7. The new IEP noted that Maggie no longer qualified for occupational therapy

services, but that the occupational therapist would monitor maintenance of her handwriting

progress and self-regulation skills quarterly. Id. at 7. It provided for small group instruction in

writing and math due to Maggie’s behavioral needs, a PBSP, and accommodations for the PSSAs

consisting of additional and extended rest breaks. Id. at 7, 9, 11.

       The IEP included specific academic and behavioral goals for Maggie: scoring 85% on her

writing rubric, and 85% on her behavior chart for two consecutive marking periods. Id. at 12.

Maggie was provided 30 minutes of small group instruction in the emotional support classroom

each day in writing and another 30 minutes per day in math, “frequent verbal reminders of

incentives, frequent verbal praise and encouragement in order to increase Maggie’s appropriate

social/behavioral skills and task completion” by all staff, “ongoing observation and assessment

to determine the function(s) of Maggie’s behavior in order to update behavioral supports,”



                                                 14
“advance notice to plan for changes in her normal routine to alleviate her worry about what

comes next,” and “daily behavioral checks (arrival & dismissal)” by the emotional support

teacher “to discuss daily goals and reinforce positive behaviors.” Id. at 13. The plan provided

one hour and fifteen minutes of support per month to Maggie’s General Education Teacher, and

found Maggie was not eligible for ESY. Id. at 14. Because the plan kept Maggie out of her

general classroom for less than 20% of the day, it was still considered “itinerant support.” Id. at

15, 17 (she would be in the regular classroom for 81% of the day).

       Shortly after her September 2018 IEP meeting, Maggie’s parents retained a lawyer to

represent them in the IDEA process. S40 at 23. They refused to sign off on the new IEP,

opining that it did not include the IEE recommendations. S38 at 3. Maggie’s mother testified

that the September 2018 was “a good start,” but that “it didn’t have enough supports” for

Maggie. N.T. 2/26/20 at 1835.

       Throughout the fall of her third grade year, Maggie’s teacher charted her behavior on a

scale of one to three every half-hour on a google form that was accessible to her mother in real

time. N.T. 12/13/2019 at 1459; P75. Maggie continued to demonstrate minor noncompliant

behaviors like calling out or talking to her peers in class that were reported only in her behavior

chart, and more significant behaviors, like chewing the cord off of a headphone, that were

reported to Maggie’s mother via email. P75 at 3-10, P77 at 1.

       A December 2018 PCS evaluation stated that Maggie had “increased her compliance at

school and home significantly,” although she was still struggling with transitions like the

upcoming winter break. S44 at 4. PCS noted that “her behaviors in the school setting have been

mostly stable,” meaning that her behavior was imperfect but redirectable. Id. Her providers

noted that she had “good” identification of her emotions, was able to perform breathing



                                                 15
techniques well with prompts, and that prompts were being used consistently by all her teachers

across her classrooms and specials. Id. at 7.

       In January 2019, Maggie’s mother told the school that she did not want Maggie using

computers that could access the Internet and was angered when the school appeared not to honor

that request. P77 at 6. Maggie’s teachers worked with her mother to find a way for Maggie to

utilize the online academic programs necessary for the school’s writing and math programs, and

they were ultimately able to figure out a compromise. Id. at 7; S49 at 8. Maggie’s behavior

appeared to escalate throughout the early part of 2019, and in February 2019 Maggie’s IEP was

changed to add math goals and 15 minutes per week on “Zones of Regulation” instruction. S49

at 1. This change increased her to a “supplemental,” rather than “itinerant,” level of service.

S50 at 21. Again, Maggie’s parents were unsatisfied. S48 at 3.

       In mid-March 2019, Maggie had an explosive tantrum during which she threw books,

desks, and tables, and ripped down a classroom display. S55 at 16. This incident began when

she was denied a free milk from the cafeteria, a prohibition enforced at the request of her parents

as part of the RAD treatment directed by her therapist. S50 at 6. A meeting was held to discuss

the incident. S50. Maggie’s team did not agree to change her IEP because they had not yet seen

the results from the February changes to the IEP. Id. at 1. However, the team agreed to keep

snacks from home at school so that she would not be provoked in this same way in the future.

Id. Less than one month later, Maggie had another major tantrum, left school grounds, and was

found by local police talking to an unknown adult. S55 at 17-18. Her IEP was changed again to

by increasing her behavioral goals and supports. S29 at 5.

       Maggie’s third grade report card contained many “met expectations” and some

“progressing” assessments, but also several C’s and D’s, including in work ethic and reading



                                                16
foundational skills. S51 at 6. Maggie’s behavior escalated significantly during the second half

of third grade, which her parents attributed to her insufficient IEP. N.T. 12/13/2019 at 1484-85.

However, her mother also acknowledged that they were building a new home outside of

Donegal, and that Maggie was aware of the major transition to a new home and new school that

she would be experiencing shortly. Id. Maggie’s third grade teacher attributed her behavior

escalation to the major transitions she was experiencing at home. N.T. 1/15/2020 at 1630.

Maggie was not provided ESY services in the summer of 2019, and did not return to Donegal.

                                           DISCUSSION

       I.      Statute of Limitations

       IDEA claims are subject to a two-year statute of limitations that begins to run on the

“discovery date,” i.e., when a student’s parents knew or should have known that the district’s

action or inaction violated their child’s legal rights. G.L. v. Ligonier Valley Sch. Dist. Auth.,

802 F.3d 601, 606 (3d Cir. 2015). The “touchstone” of the discovery rule is “reasonable

diligence.” Vitalo v. Cabot Corp., 399 F.3d 536, 538-39 (3d Cir. 2005). This means that, even if

a parent does not know of a legal injury, he or she “should have known” of the injury if

“reasonable diligence” would have revealed its existence by that date. Id. To the extent that a

parent waits more than two years from that date to file a complaint, his or her claims are limited

to damages that arose within the prior two years. G.L., 802 F.3d at 611. For timely filed claims,

however, “this limitations period functions in a traditional way, that is, as a filing deadline that

runs from the date of reasonable discovery and not as a cap on a child’s remedy for timely-filed

claims that happen to date back more than two years before the complaint is filed.” Id. at 616.

Most IDEA cases analyze the applicable statute of limitations by identifying a “known or should

have known” (“KOSHK”) date and calculating two years of damages on that basis. McLean v.



                                                  17
Eastampton Sch. Dist., No. 19-11009, 2020 WL 728816, at *5 (D.N.J. Feb. 13, 2020)

(dismissing claim filed more than two years after the KOSHK date).

        The Hearing Officer in this case did not identify a KOSHK date, but instead found that

“the Parents had near contemporaneous knowledge of the District’s actions and inactions as they

occurred.” H.O. Op. at 9. He limited Maggie’s potential damages to those accruing in the two

years before her parents filed suit on January 16, 2019. Id.

        The evidence supports the Hearing Officer’s determination. Maggie’s mother testified

that she had experience advocating for special education services on behalf of her children from

the beginning of Maggie’s schooling; she knew exactly what kind of assessments to request even

in kindergarten. N.T. 2/26/2020 at 1764. She also knew what methods were available to

challenge service determinations. Id. at 1852, 1857. Finally, she was able to observe Maggie’s

in-school performance during kindergarten when she volunteered in Maggie’s kindergarten

classroom, id. at 1759-61, and had the benefit of near daily communication with Maggie’s

teachers to understand the effects of the services that were put in place from first grade onwards.

See, generally, P13(emails with Maggie’s first grade teacher) P61 (second grade daily behavior

chart and emails), P75 (third grade daily behavior chart). Maggie’s FAPE claims are limited to

the two years before she filed her due process claim. G.L., 802 F.3d at 611.

        II.     IDEA Claims

        Maggie argues Donegal owes her compensatory education based on its failure to provide:

(1) a FAPE throughout her tenure in the district; (2) services to accommodate her emotional

disturbance before May 2017; (3) ESY benefits; and (4) services to accommodate her ADHD.

Pl. Br. at 2.

        Every student is entitled to a FAPE. 20 U.S.C. § 1400(d)(1)(A). Schools must design



                                                18
IEPs for all students who qualify for special education services, and those IEPs must be

“reasonably calculated to enable the student to make progress appropriate in light of the student’s

circumstances.” Endrew F., 137 S. Ct. at 1001. The IEPs must be calculated to produce more

than just “de minimis” progress and students whose needs can be accommodated within general

education classes should be able to progress through the grades. Id. at 996. IDEA also features a

preference for educating special education students alongside the general population, which

means schools are also required to provide their special education services in the “least

restrictive environment” possible. 20 U.S.C. § 1415(a)(5). The adequacy of an IEP for a student

who cannot be accommodated in a general education classroom requires a more fact-specific

analysis. Endrew F., 137 S. Ct. at 1000-1001.

       (1) FAPE

           a. First Grade

       The Hearing Officer evaluated Maggie’s education by semester, beginning on January

16, 2017, the earliest date under the applicable statute of limitations. See Section I, supra. From

January 16, 2017 through March 2017, the Hearing Officer found Maggie’s behavior had

improved as compared with the first half of that academic year and Donegal’s “decision to not

propose an evaluation [at this time] did not violate” Maggie’s rights. H.O. Op. at 19. The

evidence supports this finding.

       The first half of first grade was when Maggie’s teacher began the “tally” system, tallying

her noncompliant behaviors in an effort to reward her when she received less than five tallies per

day. P16 at 11. Maggie’s parents identify serious behaviors by Maggie during this time, like

eating out of the garbage can and stealing from other people happened more than once. P13 at 2,

S54 at 13, 19, P21 at 1. Maggie’s mother testified that, based on her understanding of RAD, she



                                                19
took seriously behavioral incidents others would have described as “minor” because she

anticipated their escalation. N.T. 2/6/2020 at 1910-11. However, she conceded that she would

email the school for more information because Maggie’s version of events was not always

accurate, and there were significant differences between Maggie’s behaviors at school and at

home. Id. at 1931-32. She also agreed that Maggie’s behavior improved when her medications

were increased during Christmas break of first grade. S54 at 27; N.T. 2/26/2020 at 1883.

       The school psychology intern who observed Maggie during kindergarten testified that

Maggie’s behaviors did not appear significantly worse than her peers. N.T. 9/24/19 at 267.

Maggie’s kindergarten and first grade speech therapist testified that, although Maggie was

fidgety and distractible, her lack of focus was also usually “redirectable,” and she “was very

pleasant.” Id. at 230-31. The case manager assigned to Maggie in March 2017 testified that she

never saw any destructive behaviors, and that Maggie’s level of distraction seemed typical for

her age. N.T. 12/3/19 at 985. Maggie’s 2017-18 special education teacher testified that

behavioral interventions like providing stickers as positive reinforcement were successful,

although they were stopped per Maggie’s parents’ request. N.T. 12/3/19 at 1032-33. She further

testified that behavior Maggie’s parents characterized as requiring her “removal” from class was,

from her point of view, merely a “break” permitted in accordance with Maggie’s behavior plan,

in which Maggie was given the opportunity to manage her emotions using techniques like

performing breathing exercises or walking laps. Id. at 1116-18.

        The Hearing Officer’s determination that Maggie’s behaviors “improved” between

January 16, 2017 and March 2017 is supported by the record H.O. Op. at 19. I further agree that

Donegal did not violate Maggie’s rights even if they agreed to evaluate assuming the March

2017 evaluation was undertaken pursuant to the request of Maggie’s parents because “the



                                                20
general education interventions that had worked to that point were no longer effective.” But see

P33 at 4 (Donegal had already begun paperwork for a re-evaluation in March 2017 when the

parents’ request was received).

       The Hearing Officer’s conclusion that “[t]he parties agreed to evaluate [Maggie] when it

became clear that an evaluation was needed” is supported by the record. H.O. Op. at 19-20. His

further conclusion that Donegal did not deny Maggie FAPE for the balance of that year because

she attended school for only three days before she was hospitalized is also supported by the

record. S54 at 41.

            b. Second Grade

       The Hearing Officer found Maggie was not denied FAPE in second grade. H.O. Op. at

27. He noted her revised IEP included appropriate goals, related services, and a PBSP. Id. at 24.

He observed that Donegal and Maggie’s parents communicated daily regarding Maggie’s

behavior logs, and that those logs generally reflected imperfect but redirectable behavior. Id. at

25-26. He also explained that Maggie met grade level academic expectations as measured by

report cards and assessments, and that assigning Maggie to a second grade teacher who returned

from maternity leave mid-year did not negatively affect her performance. Id. at 26 (citing S51

and S81).

       The Hearing Officer further noted that, following a 10-day hospitalization early in second

grade, Maggie’s parents were “on high alert” during the school year, and that the constant

detailed flow of information about her daily behavior may not have been helpful. H.O. Op. at

27. Nonetheless, Maggie’s mother appeared to concede that Maggie was successful in second

grade, although she attributed that success to Maggie’s neurofeedback therapy, not her IEP. N.T.

2/26/2020 at 1904. I agree the record shows Maggie was not denied FAPE in second grade.



                                                21
           c. Third Grade

       The Hearing Officer analyzed Maggie’s FAPE in third grade in two separate spheres:

behavioral and academic. Behaviorally, he found that there were only two major incidents in

third grade: one where Maggie had a destructive tantrum after being denied an additional milk in

the cafeteria, and the second where a tantrum led to leaving school property. H.O. Op. at 35.

Otherwise, he concluded, her behavior was “substantively similar” to the previous year – i.e.

“off task or non-compliant, but easily redirected.” Id.

       Maggie’s parents argued that the two serious incidents prove Donegal should have been

doing more for her. They contend it was not surprising that Maggie left school because her

behavior had been escalating, and allege that it was the school’s failure to consistently enforce

their rules about no additional food that led to the destructive tantrum when that rule was

enforced. N.T. 2/26/2020 at 1918, 1922. Maggie’s mother conceded, however, that in

December of Maggie’s third grade year she had reported that Maggie was “doing well” and

“having less behavior escalations in general.” Id. at 1910.

       The Hearing Officer concluded Maggie was not denied FAPE with respect to her

behavioral learning because Donegal “had no reason to expected either occurrence before they

happened,” and “in both instances, [Donegal’s] response was appropriate and consistent with

IDEA mandates.” H.O. Op. at 36. The Hearing Office found that the private evaluation

conducted at the end of second grade “for the most part, confirmed information that was already

available.” Id. at 35. He noted that, after the milk incident, the IEP team immediately met and

determined how to enforce the parents’ snack rules without causing further problems. S50 at 1.

After Maggie left school, “[t]he decision to not make changes because a new program had just

started was reasonable.” H.O. Op. at 36; see also N.T. 1/15/2020 (third grade teacher’s



                                                22
testimony that, after the elopement, additional precautions were taken with respect to outdoors

activities).

        I agree. Donegal implemented extensive behavioral supports for Maggie throughout the

year, consistent with the recommendations in her IEE. To the extent that there were slight

differences between the exact recommendations and those measures put in place by her team,

they complied with the IDEA. S.H. v. State-Operated Sch. Dist. of City of Newark, 336 F.3d

260, 271 (3d Cir. 2003) (IDEA does not require schools to provide “the best possible

education”). Donegal increased the behavioral supports in Maggie’s IEP in February 2019,

before either of the major incidents that year. SR 47 at 2. Ironically, although her parents

complained that Maggie did not receive FAPE in first grade because Donegal did not initiate the

process of increasing her behavioral supports until after a major incident, in third grade they

allege Maggie did not receive a FAPE because the district changed her IEP before a major

incident instead of directly afterwards.

        The record also shows that additional stressors Maggie may have been reacting to at this

time related to transitions in her home life – her brother had begun home-schooling, and their

family was planning a move from their current home and school district. N.T. 12/13/2019 at

1484. The Hearing Officer had sufficient evidence to conclude that it was reasonable for

Donegal to wait to see how the February changes worked before making further changes to

Maggie’s behavioral support plan in mid-March. Undertaking this systematic approach to her

behavioral support did not deny Maggie FAPE. S.H., 336 F.3d at 271.

        Academically, the Hearing Officer explained that the parents’ concerns were

understandable because Maggie appeared to be performing at grade level at the end of second

grade, but was assigned first and second grade math goals mid-way through third grade. H.O.



                                                23
Op. at 36. Nonetheless, he explained that Maggie was not denied FAPE. The February 2019

math goal targeted her “specific areas of weakness: applications and fluency,” and “it was

working.” Id. a 36-37. Maggie mastered that goal by March 13, 2019, and it “was then revised

to push” her to “a higher level.” Id. at 37.

       Maggie’s third grade IEP gave her writing and math instruction in the emotional support

classroom and evaluated her writing with a grade level rubric. Id. at 30. Her “time in a special

education setting” increased from the previous year. Id. The Hearing Officer determined that

“the private evaluation, for the most part, confirmed information that was already available to the

District.” Id. at 35. The evidence justified this finding. Maggie’s parents refused to sign her

first third grade IEP because of concerns that not every recommendation from the IEE was

incorporated, but Donegal was not required to adopt every recommendation. S.H., 336 F.3d at

271. The IEPs Donegal offered during third grade were reasonably calculated to provide FAPE

at the time they were made. Endrew F., 137 S. Ct. at 1001.

       III.    Emotional Disturbance

       Because Maggie was qualified for special education services based on an “emotional

disturbance” following the re-evaluation initiated in March 2017, sufficient evidence supports

the Hearing Officer’s finding that the only time period for which Maggie could receive

compensatory education based on a failure to identify her “emotional disturbance” is between

January and March 2017. H.O. Op. at 19.

       Maggie’s parents argue Donegal violated its “Child Find” obligations during this time

period. IDEA imposes a “child find” requirement on schools, by which they are required to seek

out and evaluate for services any child who is reasonably suspected of requiring learning support

or related services. 20 U.S.C. § 1415(a)(3); see also Ridley Sch. Dist. v. M.R., 680 F.3d 260,



                                                24
271 (3d Cir. 2012). Maggie’s parents contend they informed Donegal about Maggie’s RAD

diagnosis and provided other information that should have led it to consider her “emotionally

disturbed,” and include a PBSP in her IEP before first grade began. Pl. Br. at 42. According to

Maggie’s parents, Donegal tried to stop her first grade teacher from collecting behavioral data

and “did nothing” to help Maggie. Id.

       The evidence belies those claims. Donegal explained that Maggie’s educational team

implemented a series of “tiered” behavioral interventions, P15 at 1, and the record shows her

first grade teacher continued documenting and reporting her behaviors daily, S54 at 19.

Moreover, as described above, Maggie’s behavior improved after she began taking medications

during the 2016-17 Christmas break and did not escalate again until mid-March. S54 at 27, 31;

S55 at 9. She also began working with the TSS aide around February 2017. P24 at 1.

Contemporaneous internal communications at Donegal show that Maggie’s IEP team was

acknowledging her behavioral needs but attempting to design a program in the least restrictive

environment possible. P33 at 2. Nonetheless, by mid-March, when Maggie’s parents officially

requested a re-evaluation for potential emotional disturbance, the school had already begun the

paperwork for re-evaluating her. Id. at 4. The Hearing Officer concluded that, “[g]iven the

elimination of the Student’s most troubling (even if isolated) behaviors and the Student’s overall

behavioral improvement, I find that the District’s decision to not propose an evaluation did not

violate the Student’s rights.” H.O. Op. at 19. The evidence supports this finding.

       Similarly, Maggie’s parents contend Donegal’s “speech only” IEP violated Maggie’s

right to FAPE by failing to include appropriate social/emotional/behavioral goals. Pl. Br. at 44-

45. Although Donegal’s erroneous application of a “speech only” IEP category had the potential

to deny FAPE, it did not in this case because during this time frame Maggie’s teachers were



                                                25
already implementing a behavioral support program. S54 at 26, P16 at 10. Even her speech

therapist was incorporating behavioral support into her services. See N.T. 12/13/2019 at 991

(speech therapist added work on social language skills in response to parent concerns). As

Donegal’s special education consultant explained, all students were expected to work through

three tiers of non-IDEA behavioral supports before qualifying for specially designed behavior

instruction, and he usually recommended emotional disturbance evaluations only when behaviors

were so uncontrollable that a student was being sent home on a daily basis. P33 at 2. The small

group and one-on-one work Maggie did with her school counselor was part of her Tier 1 and

Tier 2 interventions. Once Tier 3 interventions were necessary, Donegal implemented a formal

written behavior plan. N.T. 1/15/2020 at 1663-64.

       In yet another variant of this argument, Maggie’s parents contend that her ongoing

negative behaviors at home show that even the successful behavioral interventions at school

were unsuccessful. Pl. Br. at 47-48. The record shows Donegal consistently and earnestly

communicated and cooperated with Maggie’s parents, adjusting its program whenever necessary

to ensure seamless coordination between her services at home and at school. See, e.g., N.T.

12/3/2019 at 1139-40 (special education teacher began working on homework at school when

parents communicated that homework was creating conflict at home). Maggie’s ongoing

behavioral difficulties at home, when juxtaposed with the other evidence, fail to justify a finding

that Donegal failed to provide her a FAPE at school.

       IV.     ADHD

       Plaintiffs further argue Donegal never provided an IEP that adequately addressed her

ADHD. Pl. Br. at 42-43. They cite the IEE as evidence that even in kindergarten Maggie

suffered from ADHD that was never addressed by her IEPs. Id.



                                                26
       To address Maggie’s ADHD, the IEE recommended: (1) preferential seating; (2) using a

“cueing system” to signal child important information is coming; (3) reinforcing on task

behavior; (4) utilizing a daily behavior checklist and reward system; (5) assisting in the

structuring and organization of tasks; (6) offering reasonable breaks as needed; and (7) frequent

and consistent communication between home and school. S30 at 33-34.

       The record shows Donegal utilized virtually all of these techniques throughout Maggie’s

education, even without an official ADHD diagnosis. See, e.g., P6 (frequent communication

between school and home), P13 at 6 and P67 at 59 (teachers addressed her behavior with

seating), P16 at 10 (teacher proposed behavior checklist and rewards system in October of first

grade); S54 (emails showing constant communication between home and school); P61 (second

grade behavior chart); P61 at 81, 85 (Maggie was able to take reasonable breaks in November

2017) N.T. 12/13/2019 at 1123-24 (2017 special education teacher testimony that all Maggie’s

teachers new about her accommodations which required special instructions and preferential

seating and that her TSS aide could help provide additional prompts).

       IDEA requires only that schools accommodate students’ learning conditions, not that they

perfectly diagnose them. See Chelsea D. v. Avon Grove Sch. Dist., No. 12-1554, 2013 WL

3556676, at *10 (E.D. Pa. July 15, 2013) (“Without evidence of educational performance issues,

the diagnosis of a recognized condition is inadequate to trigger IDEA protections.”) (citing

Munir v. Pottsville Area Sch. Dist., No. 10–0855, 2012 WL 2194543, at * 12 (M.D. Pa. June 14,

2012)). Because Donegal provided the accommodations necessary for Maggie’s ADHD

diagnosis all along, it did not deny her a FAPE by failing to specifically accommodate an ADHD

diagnosis.

       V.      ESY



                                                27
         Donegal was required to consider seven factors when determining if Maggie was entitled

to ESY. Those factors gauge whether services should be provided over a regular break in

educational programming like summer vacation to prevent irreparable damage. The factors are:

(1) whether an interruption in educational program causes a reversion to a lower level of

functioning (“regression”); (2) whether the student can recover any skill lost due to regression

(“recoupment”); (3) whether regression and/or recoupment would keep the student from meeting

IEP goals; (4) the extent to which the student had mastered an important skill or behavior at the

time of the interruption; (5) the extent to which a skill or behavior is particularly crucial to meet

IEP goals of self-sufficiency and independence from caretakers; (6) the extent to which

successive interruptions result in a student’s withdrawal from the learning process; and (7) the

severity of the student’s disability, “such as autism/pervasive developmental disorder, serious

emotional disturbance, severe mental retardation, degenerative impairments with mental

involvement and severe multiple disabilities.” 22 Pa. Code § 14.132.

         The Hearing Officer “accept[ed] the Parents’ argument that the District did not conduct

an ESY analysis” in 2017 and 2018, 5 but nonetheless found in favor of Donegal on this claim

because Maggie’s parents failed to meet their burden of persuasion with respect to any of the

seven factors. H.O. Op. at 23. The finding is supported by the evidence.

         “IDEA does not require . . . ESY services merely due to a student’s slow progress or low

achievement levels. . . . All students experience some risk of regression. Therefore, only in the

exceptional case, where essentially all progress made during the school year will be lost during

the vacation break, are ESY services required.” Coleman v. Pottstown Sch. Dist., 983 F. Supp.



5
         Any claim for ESY in 2016 is foreclosed by the statute of limitations. See Section I,
infra.


                                                  28
2d 543, 574–75 (E.D. Pa. 2013). There is no evidence that Donegal’s failure to provide Maggie

ESY services caused her to lose “all progress made during the school year.” Id. Donegal’s

failure to provide ESY services did not deny her FAPE and she is not entitled to compensatory

education on that basis. 6 Id.

       VI.     Additional Recovery

       Because Plaintiffs are not the “prevailing parties” in this matter, attorneys fees are not

warranted. 20 U.S.C. § 1415(f)(3)(B).

       An appropriate Order follows.




6
       Like the Hearing Officer, I also accept that the evidence shows Donegal violated the
procedure required by IDEA by failing to engage in a substantive determination regarding ESY
services. H.O. Op. at 23, 28 (noting that there is no evidence the IEP team substantively
considered whether Maggie qualified for ESY in 2017 or 2018). Nonetheless, Maggie cannot be
awarded compensatory education on the basis of Donegal’s procedural violation. C.H. v. Cape
Henlopen School Dist., 606 F.3d 59, 66-67 (3d Cir. 2010 (a procedural violation justifies
compensatory education only where plaintiffs can show that procedural defects caused such
substantial harm that a FAPE was denied). Because Maggie was not denied a FAPE, I cannot
award her compensatory education based on Donegal’s ESY procedural violations.

        Plaintiffs make a similarly technical argument by maintaining Maggie was not provided
FAPE because her occupational therapy services were provided by an inadequately supervised
assistant therapist. Pl. Br. at 45-46. But plaintiffs rely on a misunderstanding of the regulations,
which specifically allow assistant therapists to undertake certain evaluations, 42 Pa. Code
42.22(c), and Maggie’s therapist’s testimony, which was that her initial evaluation was
conducted by the supervising therapist, who thereafter had access to and the ability to revise all
of her assistant’s program notes. N.T. 11/25/2019 at 818, 824, 827.
                                                 29
